Citation Nr: 0202216	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to November 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO) which denied the benefit 
sought on appeal.  The appellant is the veteran's widow.


FINDINGS OF FACT

1.   All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed October 1993 decision, the RO denied 
service connection for the veteran's cause of death.

3. The evidence associated with the claims file subsequent to 
the October 1993 decision is new, and so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for cause of death.

4.  The veteran's death certificate shows that he died in 
August 1990 due to a self-inflicted gunshot wound to the 
right temple.  

5.  At the time of the veteran's death, service connection 
was not in effect for any disability.

6.  The medical evidence does not demonstrate that the 
veteran had a psychiatric disorder at the time of his death, 
which was causally or etiologically related to the veteran's 
military service.


CONCLUSIONS OF LAW

1.  The October 1993 RO decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's October 1993 decision is new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.301, 3.302, 3.303, 3.304, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim that the 
veteran's death is related to his active service.  
Specifically, the appellant maintains that the veteran was 
exposed to traumatic events during his service, and that the 
veteran had post-traumatic stress disorder (PTSD) as a result 
of this exposure, which caused the veteran to commit suicide.  
The Board observes that the appellant's claim of entitlement 
to service connection for the veteran's cause of death was 
first considered and denied by the RO in an October 1993 
determination, which awarded death pension benefits but 
denied service connection for the cause of the veteran's 
death.  The RO provided the appellant with notice of the 
decision, as well as notice of her appellant rights, but she 
did not initiate an appeal as to that decision, and it became 
final.  38 U.S.C.A. § 7105.  Therefore, although this issue 
was certified to the Board as entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that the issue is more appropriately characterized as 
whether new and material evidence has been presented to 
reopen a claim for service connection.  This is significant, 
because in cases where there is a prior final decision, the 
Board is required to determine whether new and material 
evidence has been presented before reopening the claim and 
adjudicating the claim for service connection on the merits.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further development is required to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  The VCAA, and the accompanying implementing 
regulations, were enacted during the pendency of this appeal.  
The VCAA sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  In this 
regard, the Board notes that VA fulfilled its duty to assist 
the appellant by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the issue 
on appeal.  The veteran's service medical records and 
relevant treatment records have been obtained.  The statement 
of the case and subsequent supplemental statement of the 
case, as well as additional correspondence to the appellant, 
notified her and her representative of the pertinent laws and 
regulations and the evidence necessary to substantiate her 
claim.  The Board also observes that, in March 2001, the 
Board remanded the appellant's claim for additional 
development.  In response, the RO obtained the veteran's 
service medical records and obtained a VA medical opinion 
from a VA psychiatrist.  Moreover, in April 2001, the RO sent 
the appellant a letter informing her of the VCAA, and how it 
affects her claim.  She was informed of the evidence needed 
to establish her claim, the efforts that the RO had made to 
help her claim, and what she could do to help.  She was also 
provided an opportunity to submit additional evidence.  The 
Board is not aware of any additional evidence that needs to 
be obtained in this appeal, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board will proceed with appellate review.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  

In the present case, the appellant did not file a NOD after 
the RO's October 1993 decision.  Therefore, the RO's October 
1993 denial of service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), which defines new and 
material evidence as evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As 
the appellant filed her claim prior to this date, the earlier 
version of the law remains applicable in this case.  

The first step in the new and material analysis requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it tends to prove, or actually proves an 
issue.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) (citing 
Black's Law Dictionary 1203 (6th ed. 1990)).  Second, the 
evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359 (citing 38 C.F.R. 
§ 3.156(a)).  The credibility of the new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim is 
reopened, and evaluated on the merits.

In the present case, the RO's October 1993 decision denying 
service connection for the veteran's cause of death relied on 
the death certificate and autopsy report.  The veteran's 
death certificate listed the veteran's immediate cause of 
death as a self-inflicted gunshot wound to the right temple, 
and the veteran's death was determined to be a suicide.  

Additional evidence has been associated with the claims file 
subsequent to the October 1993 RO denial of service 
connection for the cause of the veteran's death.  This 
evidence includes the veteran's service medical records and a 
June 1998 summary report from the veteran's marital 
counseling sessions.  Service medical records contain no 
evidence of any psychiatric disorders.  The June 1998 summary 
report indicates that the veteran and the appellant sought 
marital counseling from a licensed master social worker due 
to a marital conflict involving the family business.  
According to the summary report, the worker diagnosed the 
veteran with major depression, PTSD, and paranoid personality 
disorder.

Based on the foregoing evidence, the Board finds that the 
appellant has submitted new and material evidence sufficient 
to reopen her claim of entitlement to service connection for 
the veteran's cause of death.  The evidence supports the 
appellant's contention that the veteran had been diagnosed 
with a psychiatric disorder following his service.  The Board 
finds that the evidence is neither cumulative nor redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
appellant submitted new and material evidence, and that her 
claim must be reopened.  

The Board must now consider the appellant's reopened claim on 
the merits.  According to VA law and regulations, service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  See 38 C.F.R. § 3.310.  The death of a veteran 
will be considered as having been due to a service connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c)(1).  

Pursuant to 38 U. S.C.A. § 1110, "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  
38 U.S.C.A. § 1110.  Suicide is considered willful misconduct 
where the act of self-destruction is intentional.  38 C.F.R. 
§ 3.302(a).  A mentally unsound person is considered unable 
to form intent where he or she does not realize the 
consequences of an act or is unable to resist an impulse.  
38 C.F.R. § 3.302(b)(1).  The act of suicide or attempted 
suicide is evidence of mental unsoundness, except where the 
evidence shows a reasonable adequate motive for the suicide.  
See 38 C.F.R. § 3.302(b)(2).  A determination as to whether a 
person is mentally unsound at the time of a suicide is based 
on all available lay and medical evidence pertaining to one's 
mental condition at the time of the suicide.  38 C.F.R. 
§ 3.302(b).  Nonetheless, in order for death via suicide to 
be service-connected, the underlying mental unsoundness must 
be service-connected.  See 38 C.F.R. § 3.302(a)(3).  

The veteran had active military service from January 1969 to 
November 1971, including service in Vietnam from June 1970 to 
March 1971.  According to the veteran's death certificate, he 
died in August 1990 as a result of suicide via a self-
inflicted gunshot wound to the right temple.  During the 
veteran's lifetime, service connection had not been 
established for any disabilities.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder.  
Additional relevant records include a summary of the 
veteran's marital counseling, a letter from a fellow service 
member, and various statements from the veteran's wife.  A 
medical opinion by a VA psychiatrist is also of record.

A June 1998 summary report of the veteran's marital 
counseling, from Joseph A. Koncelik, LMSW-ACP, LPC, LMFT, 
indicates that the veteran and his wife (the appellant) 
received marital counseling in December 1980 through early 
1981.  According to the report, the veteran showed objective 
and subjective evidence of severe depression, and admitted to 
suicidal ideation, but without a plan.  Mr. Koncelik stated 
that the veteran displayed a paranoid cognitive style and 
elicited persecutory ideas, demonstrations of suspiciousness, 
and distrust.  The veteran also expressed feelings of 
helplessness and hopelessness, and reported difficulty with 
nightmares and "supposed 'flashbacks' to his Vietnam 
experiences."  Mr. Koncelik stated that the veteran appeared 
to be upset by his military assignments and performance.  In 
addition, he noted that the veteran was alienated, had a fear 
of intimacy, and would lose control leading to violence and 
destruction of property.  It was also noted that the veteran 
reported fatigue, difficulty concentrating, motivation 
problems, night sweats, and heart palpitations with shortness 
of breath.  The veteran refused all psychiatric referrals, 
but received a private pager number in case the veteran had a 
suicidal or homicidal inclination.  The Axis I diagnostic 
impressions were recurrent, severe major depression without 
psychotic features and delayed onset post-traumatic stress 
disorder (PTSD).  The Axis II diagnostic impression was 
paranoid personality disorder.  The diagnoses were made 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition, of the American Psychiatric 
Association (DSM-III).  Mr. Koncelik indicated that the 
veteran and the appellant received both joint and individual 
therapy sessions.  He opined that the veteran was stabilized 
in the "self harm area" when therapy was discontinued and 
that the importance of treatment and the seriousness of the 
symptoms or conditions seemed to be preempted by business, 
personal, and financial matters for both the appellant and 
the veteran.  Mr. Koncelik also opined that "in retrospect . 
. . [the veteran] was in Vietnam in August 1970.  He then 
became highly suicidal in August of 1980 [and] finally 
[consummated] the self-destruction in August of 1990.  There 
is credence for the supposition that an anniversary syndrome 
related to the Vietnam experience was in force."

In an August 1998 statement from the appellant, she stated 
that the veteran told her that he had sat in a chair with a 
loaded gun in his hand in August 1980, and contemplated 
committing suicide.  In addition, she claimed that the 
veteran could have developed mental illness as a result of 
his malaria while in service.  She also claimed that the 
veteran committed suicide on the twentieth anniversary of his 
Vietnam service.  In a January 2001 statement from the 
appellant, she referred to some photos that she previously 
submitted of the veteran's gun collection, and stated that 
the veteran felt that the firearms were necessary for the 
protection of the family home. 

In June 2001, a buddy statement was submitted from a person 
who had served with the veteran.  The person stated that he 
served with the veteran in Cambodia from May 1970 to July 
1970.  He also stated that their "time in Cambodia was an 
extremely tough time" and that it was his "understanding 
that [the veteran] experienced very serious combat actions 
with the 25th Division after [their] Cambodia experience."  
In addition, he stated that he saw the veteran periodically 
following service, and that they discussed their experiences.  
He opined that the veteran's "Cambodia experiences alone 
were enough to cause the mental torment he suffered for the 
rest of his life" and that the veteran's "Cambodia/Vietnam 
memories and nightmares tormented [the veteran] until he took 
his own life in 1990."

In October 2001, pursuant to the March 2001 Board remand, a 
review of the veteran's claims file and medical records was 
undertaken by a VA psychiatrist.  According to the report, 
the review showed only one contact with a mental health 
professional, Mr. Joseph Koncelik, a social worker who saw 
the appellant and the veteran for marital counseling from 
December 1980 to early 1981.  The examining psychiatrist 
stated that she reviewed the June 1998 summary report from 
their treatment, and that the appellant and veteran sought 
treatment for marital, business, and financial problems, 
rather than the disorders listed in the diagnostic portion of 
the summary.  The psychiatrist opined that "it was at least 
fifty percent likely that the veteran had a diagnosis of PTSD 
in 1980, although the full criteria for this diagnosis were 
not met."  The psychiatrist noted that she based her opinion 
on the fact that the veteran met two out of three criterion 
for a PTSD diagnosis according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  According to 
the psychiatrist, the veteran was exposed to at least one 
traumatic event, which was persistently re-experienced in 
recurrent and distressing recollections and/or dreams of the 
event, but persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness was not 
addressed by the record.  In addition, the psychiatrist 
stated that the diagnosis of PTSD "may have been related to 
the veteran's military service in Vietnam," but that "this 
is mitigated by the fact that there is no background 
information on the veteran -- no childhood history, no 
previous psychiatric history, no psychosocial history, etc., 
the findings of which may have also contributed to a 
diagnosis of PTSD."  She also opined that there was "no 
evidence that the veteran's diagnoses in 1980 of major 
depression and paranoid personality disorder were caused by 
his active military service."  The psychiatrist further 
opined that she was "unable to conclude that the presumed 
diagnosis of PTSD in 1980 was the cause or a contributing 
factor to the veteran's suicide in 1990."  In drawing this 
conclusion, the psychiatrist noted that the record was 
"conspicuously silent" as to the subsequent life history or 
mental status of the veteran after 1980 and that any suicidal 
thoughts that the veteran may have had in 1980 do not prove 
that this caused the veteran to commit suicide in 1990.  She 
also noted that a diagnosis of PTSD does not necessarily lead 
to suicide and concluded that "[i]t was at least as likely 
that the veteran committed suicide during a recurrent episode 
of major depression that was not related to his military 
service."  The psychiatrist further noted that she was 
"unable to conclude that the veteran was mentally unsound at 
the time of his suicide as there is no evidence, besides his 
suicide, regarding this description." 

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against a claim for service connection for the cause of the 
veteran's death.  The Board acknowledges the appellant's 
contention that the veteran had PTSD at the time of his 
death, but the VA examining psychiatrist reviewed the 
veteran's claim file and was unable to conclude that the 
veteran's suicide was related to any possible PTSD that was 
caused by service.  In this regard, the Board notes that 
according to Mr. Koncelik, the veteran was diagnosed with 
severe depression and possible PTSD in 1980, but the record 
does not reflect that he sought treatment again.  

The only evidence of the veteran's mental unsoundness at the 
time of his death was his act of suicide.  38 C.F.R. 
§ 3.302(b)(2).  As there is no available evidence surrounding 
the circumstances of the veteran's suicide (such as medical 
treatment records) the Board will concede that the veteran's 
suicide resulted from mental unsoundness.  However, even 
conceding that the veteran was mentally unsound at the time 
of his death, the evidence would still have to show that the 
precipitating mental unsoundness was service connected.  Id.  
In other words, the evidence would have to show that the 
veteran's mental unsoundness was causally related to an 
incident of his active service, in order to establish service 
connection for the cause of the veteran's death.

In the present case, as discussed above, the medical evidence 
does not establish that at the time of the veteran's death he 
had a mental disorder that was related to his active service.  
The Board notes that the summary report of the veteran's 
marital counseling sessions (from Joseph A. Koncelik, LMSW-
ACP, LPC, LMFT) failed to provide a childhood history, 
psychosocial history, or previous psychiatric history 
eliminating other causes for his diagnoses of major 
depression and PTSD.  Additionally, while the June 1998 
summary report suggests a correlation between the veteran's 
symptomatology and diagnoses and his military service, there 
is no indication that Mr. Koncelik reviewed the veteran's 
service medical records or past medical history to reach this 
conclusion.  

Moreover, while the buddy statement indicates that the 
veteran's service was difficult and that the veteran was 
tormented by his memories of service, this evidence is 
insufficient to prove that the veteran's memories of service 
caused or contributed to his suicide.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
not competent to offer evidence of medical causation, as it 
requires medical expertise).  Similarly, the appellant's 
statements that the veteran's memories of military service 
caused or contributed to his suicide are not sufficient to 
establish service connection.  Rather, competent medical 
evidence on this point is necessary.  See id.  In the present 
case, while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death may have been 
partly due to his experiences in service, there is simply no 
probative medical evidence of record to support this 
contention.
 
In summary, the veteran was not service-connected for a 
psychiatric disorder during his lifetime.  Although the 
veteran received some marital counseling during his lifetime, 
there is no probative medical evidence linking any possible 
psychiatric diagnosis at the time of his death to his active 
military service.  While the veteran's suicide may be an 
indication of mental unsoundness, there is no medical 
evidence that the precipitating mental unsoundness was 
causally related to active service.  In denying the 
appellant's claim, the Board places significant probative 
value on the October 2001 opinion of the VA psychiatrist, 
which was based on review of the entire evidentiary record, 
and concluded that it was possible that the veteran committed 
suicide during a recurrent episode of major depression 
unrelated to the veteran's service.  The Board finds that 
this opinion outweighs the opinion offered by Mr. Koncelik, 
who provided marital counseling to the appellant and veteran 
10 years prior to the veteran's death, and offered a summary 
of that treatment in 1998, many years following the veteran's 
death.  

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the provisions of 38 U.S.C.A. 
§ 5107(b), are not applicable, and the appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

